Citation Nr: 0025655	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss and, if so, whether the reopened claim may be 
granted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  

In April 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, denied service 
connection for hearing loss.  Following pertinent notice from 
the RO the next month, a Notice of Disagreement (NOD) was not 
received within the subsequent year.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the RO.  

The appeal was docketed at the Board in 1999.

FINDINGS OF FACT

1.  In April 1994, the RO denied service connection for 
hearing loss; following pertinent notice from the RO the next 
month, a NOD was not received within the subsequent year.

2.  The additional evidence received since the unappealed 
April 1994 rating denial of service connection for hearing 
loss is, in part, so significant that it must be considered 
in order to fairly decide the claim.  

3.  Hearing loss, initially assessed subsequent to service, 
is traceable to acoustic trauma to which the veteran was 
exposed therein during wartime.

CONCLUSIONS OF LAW

1.  Evidence received since the unappealed April 1994 rating 
denial of service connection for hearing loss is new and 
material, and the claim is reopened; the reopened claim is 
well grounded.  38 U.S.C.A. §§ 5107(a), 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

2.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  The April 1994 rating denial of service 
connection for hearing loss is final, based upon the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991).  However, if 
new and material evidence is submitted, a previously denied 
claim must be reopened.  38 U.S.C.A. § 5108.  Therefore, the 
issue for appellate determination is whether the evidence 
received since the April 1994 decision is new and material 
under the provisions of 38 C.F.R. § 3.156(a).  In accordance 
with 38 C.F.R. § 3.156(a), "[n]ew and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  

In denying service connection for hearing loss in April 1994, 
the RO observed that service medical records were negative 
for any reference to hearing loss and that there was no 
evidence relating the veteran's then shown hearing loss to 
service.  Evidence in the RO's possession in April 1994 
included the veteran's service medical records, which make no 
reference to hearing loss.  Also of record in April 1994 was 
a report pertaining to an audiogram administered the veteran 
by VA in October 1993, the findings on which included 
recorded decibel deficits of 60 or more in each ear at 4000 
Hertz.  The veteran had complained of experiencing "notable 
hearing difficulties for" the preceding 2-3 years.  The 
assessment was bilateral sensorineural hearing loss, worse in 
the left.

Evidence added to the record since April 1994 includes 
reports pertaining to VA audiograms administered the veteran 
in July 1998 and October 1998.  The latter audiogram revealed 
findings to include recorded decibel deficits of 65 and 70 in 
the right and left ears, respectively, at 4000 Hertz.  In 
conjunction with the October 1998 test, a VA physician, after 
observing that the veteran was exposed to "extensive" weapons 
firing-related acoustic trauma in service, opined that his 
bilateral hearing loss was "most likely related to his 
significant noise exposure" during service.  In a separate 
opinion, rendered in October 1998 by (apparently) a VA 
audiologist, the view was expressed that, owing to factors 
including the multiple-year passage of time since the veteran 
was in service, his "current hearing loss [could not] be" 
related to inservice exposure to acoustic trauma.

The veteran, who is service-connected for disablement related 
to a combat-incurred shrapnel wound, contends that his 
present hearing loss, though initially shown subsequent to 
service, is nevertheless etiologically related to exposure to 
weapons firing-related acoustic trauma in service.  In 
considering whether new and material evidence has been 
submitted to reopen his claim for service connection for 
hearing loss, the Board notes that the opinion expressed by 
the VA physician in October 1998, i.e., that the veteran's 
bilateral hearing loss was "most likely related to his 
significant noise exposure" during service, is highly 
probative of service-incurred hearing loss.  Accordingly, the 
Board is of the view that the VA physician's opinion is so 
significant that it must be considered in order to fairly 
decide the claim.  Given the latter observation, then, the 
veteran's claim for service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

On further consideration, in accordance with Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), of the matter of 
whether the veteran's reopened claim for service connection 
for hearing loss, which is found to be well grounded pursuant 
to 38 U.S.C.A. § 5107(a), may be granted, the Board is of the 
opinion that such benefit is in order.  In this regard, 
although (as noted above) there is no service medical 
evidence documenting impaired hearing for VA purposes in 
either ear pursuant to 38 C.F.R. § 3.385 (1999), the Board 
would point out that such consideration does not preclude 
service connection if current hearing impairment under such 
provision is shown, of which, in addition, there is evidence 
of a causal relationship to service.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  With respect to the provisions of 
38 C.F.R. § 3.385, several audiograms administered the 
veteran by VA, to include that accomplished in October 1993, 
are demonstrative of impaired hearing for VA purposes under 
such regulation involving each ear.  The October 1998 opinion 
advanced by a VA audiologist, i.e., due to factors including 
the multiple-year passage of time since the veteran was in 
service, his "current hearing loss [could not] be" related 
to inservice exposure to acoustic trauma, obviously conflicts 
with the VA physician's opinion of the same date.  The 
opinion that the veteran's bilateral hearing loss was "most 
likely related to his significant noise exposure" in service 
was rendered by a VA physician.  It is persuasive evidence, 
as required by Hensley, supra, that the veteran's present 
hearing loss is traceable to service.  The Board accepts this 
opinion as representing a valid expression of the medical 
probability that the veteran's hearing loss is attributable 
to his military service.  Therefore, in accordance with the 
provisions of 38 C.F.R. § 3.303(d), service connection for 
hearing loss is granted.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303. 


ORDER

Service connection for bilateral hearing loss is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

